DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, the “first lower molding member configured to fill the first opening of the dam structure and covered by the package substrate, the dam structure, and the interposer substrate,” as recited in claim 7 must be shown or the feature(s) canceled from the claim(s). The drawings include figures wherein the molding member is covered by the interposer substrate and surrounded by the dam structure. However, there does not seem to be an embodiment in the drawings wherein the molding member is covered by the package substrate and the dam structure.  
Additionally, the “molding member . . . surrounded by the package substrate . . . and the interposer substrate,” as recited in claim 15 must be shown or the feature(s) canceled from the claim(s). The molding member shown in the drawings is disposed on top of the package substrate, while the interposer substrate is disposed above the molding member.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation, “a first lower molding member configured to fill the first opening of the dam structure and covered by the package substrate, the dam structure, and the interposer substrate.” The claim seems to require that the molding member is covered by the package substrate and the interposer substrate. As disclosed, the package substrate is disposed beneath the molding member and the interposer substrate disposed above. It is not understood how both features could cover the molding member, when the molding member is disposed between them. The intended scope of the claim is vague since a plain reading of the claim does not apprise one of ordinary skill in the art of the metes and bounds of the claim.
	Claims 8 – 14 inherit the same deficiency.
	Claim 15 recites the limitation, “a first lower molding member . . . surrounded by the package substrate and the interposer substrate.” The intended scope of the claim is vague, since the disclosure seems to provide for the package substrate disposed below the molding member and the interposer substrate disposed above it. How can the package substrate and interposer substrate surround the molding member? The intended scope of the claim is vague since a plain reading of the claim does not apprise one of ordinary skill in the art of the metes and bounds of the claim.
Claims 16 – 20 inherit the same deficiency.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 10,475,749 to Kim.
Regarding claim 1, Kim teaches a lower semiconductor package of a package-on-package type semiconductor package, the lower semiconductor package (Fig. 2C) comprising: 
a package substrate (100); 
a semiconductor chip (200) mounted on the package substrate; 
a chip connecting terminal disposed between the semiconductor chip and the package substrate and configured to connect the semiconductor chip to the package substrate (See Fig. 2C); 
conductive pillars (400) arranged on the package substrate to at least partially surround the semiconductor chip; and 
a dam structure (300, 510) configured to cover the conductive pillars on the package substrate and having a first opening at least partially surrounding the semiconductor chip.
	Regarding claim 2, Kim teaches a lower semiconductor package, wherein the dam structure comprises a solder resist material layer (510).
	Regarding claim 3, Kim teaches a lower semiconductor package, further comprising a lower molding member disposed in the first opening of the dam structure and surrounded by the dam structure. Note that molding material (300) fills the bottom of the opening in which the chip is disposed.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kim.
Regarding claim 4, Kim does not teach a lower semiconductor package, wherein a thickness of the dam structure ranges from about 150 micrometers to about 200 micrometers. Kim does not teach a desired thickness of the dam structure. It would have been obvious to one or ordinary skill in the art at the time the invention was filed to arrive at the optimal thickness through routine experimentation, since it is desirable for the dam to be structurally sound.
Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS W OWENS whose telephone number is (571)272-1662. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DOUGLAS W. OWENS
Primary Patent Examiner
Art Unit 2814



/DOUGLAS W OWENS/Primary Patent Examiner, Art Unit 2814